internal_revenue_service number release date index number and department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eoeg eo3 plr-t-103447-15 date date ein legend foundation transferee dear ty ending this is in response to the letter dated date and additional submissions dated date date and date in which transferee’s counsel requested on behalf of transferee rulings under sec_507 sec_4940 sec_4941 and sec_4942 of the internal_revenue_code background based on the documents and representations submitted on behalf of transferee the relevant facts on which transferee’s request for rulings is based are as follows prior to the enactment of the tax reform act of the internal_revenue_service irs recognized foundation as an organization described in sec_501 subsequently the irs classified foundation as a private_foundation under sec_509 foundation was established to assist in a family tradition of charitable giving foundation has eight directors they no longer agree on how to carry out foundation’s exempt purposes foundation’s directors propose to transfer approximately percent of foundation’s net assets to transferee for capital endowment purposes to enable transferee to engage in charitable activities the proposed transfer the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-t-103447-15 the irs has recognized transferee as an organization described in sec_501 and classified it as a private_foundation under sec_509 after the proposed transfer foundation and transferee will engage in broad charitable activities foundation will continue to have the same eight directors but five of those directors will also constitute the directors of transferee under the proposed transfer foundation will transfer approximately percent of its total assets which consist of cash money market funds and publicly held securities to transferee for no consideration transferee represents that it is effectively controlled directly or indirectly by the same person or persons who effectively control foundation as provided in sec_1_507-3 transferee also represents for purposes of its request for rulings that foundation has not given the notice described in sec_507 and has not engaged in any of the acts or failures to act described in sec_507 rulings requested law and analysis requested ruling the proposed transfer from foundation to transferee will constitute a significant distribution of assets described in sec_507 and transferee will not be treated as a newly created organization sec_507 imposes the so-called termination_tax on a private_foundation if the foundation is referred to in sec_507 sec_507 provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such a termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 and either such organization pays the tax or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a transfer described in sec_507 is referred to as a sec_507 transfer the exception in sec_507 for what is provided in subsection b excludes sec_507 transfers from imposition of the termination_tax accordingly a transfer of assets described in sec_507 from one private_foundation to another does not trigger the termination_tax on the transferor private_foundation if the transferee private_foundation involved in the transfer is not this is explained in more detail in the applicable regulations treated as a newly created organization plr-t-103447-15 sec_1_507-3 states that in the case of a transfer of assets described in sec_507 including a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of sec_1_507-3 the transferee organization will not be treated as a newly created organization similarly sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 describes the terms other adjustment organization or reorganization as including any significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year foundation will transfer approximately percent of its net assets to transferee foundation will receive no consideration for the amounts transferred and none of the amounts will be out of current income accordingly the proposed transfer will constitute a significant disposition of assets that will qualify as a sec_507 transfer sec_1_507-4 provides in part that a private_foundation that makes transfers described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable transferee represents for purposes of this request for rulings that foundation has not and will not notify the secretary of any intent to terminate its status as a private_foundation within the meaning of sec_507 and that foundation has not either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter within the meaning of sec_507 therefore because the proposed transfer will be described in sec_507 and because foundation will not give the notice described in sec_507 or be described in sec_507 transferee will not be treated as newly created organizations for this purpose the conclusion that the proposed transfer will be described in sec_507 is reached herein only for purposes of responding to transferee’s request for the ruling that transferee will not be treated as a newly created organization sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent for this purpose sec_6110 provides that a written_determination generally means a ruling determination_letter technical_advice_memorandum or chief_counsel_advice the request for rulings to which this letter is directed was submitted by transferee and not plr-t-103447-15 foundation accordingly foundation may not use or cite this letter as precedent see also section dollar_figure of revproc_2015_1 2015_1_irb_1 requested ruling transferee will be treated as possessing foundation’s tax_attributes and characteristics as described in sec_1_507-3 and to the extent applicable and ii sec_1_507-3 provides that a transferee private_foundation shall be treated as possessing certain attributes and characteristics of the transferor organization described in paragraphs and which are respectively aggregate tax_benefit substantial contributors and unsatisfied chapter liabilities subparagraphs and ii provide additional special rules with respect to treatment of excess business holding periods in sec_4943 or and property basis under sec_4940 and sec_4942 sec_1_507-3 provides that in a sec_507 transfer a transferee organization succeeds to the aggregate tax_benefit of the transferor organization in proportion to the fair_market_value of the assets transferred to the transferee organization sec_1_507-3 provides that in the event of a sec_507 transfer any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 provides that for purposes of sec_4943 and whenever a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable periods described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets sec_1_507-3 provides in part that the provisions enumerated in a through g of that subdivision relating to the basis_of_property distributions of income under sec_4942 and certain transition_rules under sec_101 a b and of the tax reform act of stat shall apply to a transferee foundation with respect to the assets transferred to it in a sec_507 transfer to plr-t-103447-15 the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected we determined above that the proposed transfer to transferee qualifies as a sec_507 transfer transferee has represented that it is an effectively controlled organization a majority of foundation’s directors are also the only directors of transferee accordingly transferee will succeed to foundation’s aggregate tax_benefit in an amount computed as described in sec_1_507-3 in addition because the proposed transfer is a sec_507 transfer transferee also will possess the attributes and characteristics of foundation that are described in sec_1_507-3 and further under subparagraph and ii of that regulation respectively the periods described in sec_4943 or applicable to excess_business_holdings shall include both the periods during which foundation held such assets and the periods during which transferee holds such assets and the sec_4940 and sec_4942 basis rules will apply to the portion of the transferred assets described therein such that their bases in the hands of foundation carries over to transferee requested ruling the proposed transfer will not constitute an act of self-dealing by transferee with respect to foundation under sec_4941 sec_4941 imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 defines the term disqualified_person sec_53_4946-1 provides that the term disqualified_person does not include organizations that are exempt under sec_501 thus transferee by definition will not be a disqualified_person with respect to foundation in situation in revrul_2002_28 supra p is recognized as exempt from federal_income_tax under sec_501 and is classified as a private_foundation under sec_509 pursuant to a plan of dissolution after satisfying all of its outstanding liabilities p distributes all of its remaining assets in equal shares to x y and z revrul_2002_28 states in part that the transfers in question are to sec_501 organizations which are not treated as disqualified persons for purposes of sec_4941 revrul_2002_28 concludes that the transfers do not constitute self-dealing plr-t-103447-15 transactions and are not subject_to tax under sec_4941 the proposed transfer of assets to transferee will not constitute an act of self-dealing because transferee is recognized by the irs as an organization described in sec_501 and exempt from tax under sec_501 with respect to the request for this ruling this letter is directed to transferee and not to foundation or any disqualified persons with respect to transferee or foundation as previously stated sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent accordingly neither foundation nor any disqualified persons with respect to transferee or foundation may use or cite this letter as precedent see section dollar_figure of revproc_2015_1 supra pincite request ruling al transferee’s legal accounting and other expenses related to this request for rulings and the associated asset transfer if reasonable in amount will be qualifying distributions for purposes of sec_4942 sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 the irs has recognized transferee as an organization described in sec_501 and classified it as a private_foundation under sec_509 transferee has represented that after the proposed transfer transferee will engage in broad charitable activities assuming that transferee’s legal accounting and other expenses_incurred in connection with this ruling_request and with effecting the proposed transfer will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 ruling sec_1 the proposed transfer from foundation to transferee will constitute a significant distribution of assets described in sec_507 and transferee will not be treated as a newly created organization transferee will be treated as possessing foundation’s tax_attributes and characteristics plr-t-103447-15 described in sec_1_507-3 and to the extent applicable and ii the proposed transfer will not constitute an act of self-dealing by transferee with respect to foundation under sec_4941 all transferee’s legal accounting and other expenses related to this request for rulings and the associated asset transfer if reasonable in amount will be qualifying distributions for purposes of sec_4942 the rulings contained in this letter are based upon information and representations submitted by or on behalf of transferee accompanied by a penalty of perjury statement executed by an individual with authority to bind transferee and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether transferee qualifies as an organization described in sec_501 or sec_509 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above because it could help resolve questions concerning federal_income_tax status this ruling should be kept in transferee’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if transferee files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if transferee disagrees with our proposed deletions it should follow the instructions in the notice in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of transferee’s authorized representatives plr-t-103447-15 this letter is directed only to transferee sec_6110 provides that it may not be used or cited as precedent by anyone else if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely griffin kenneth m chief exempt_organizations branch tax exempt government entities encl notice notice of intention to disclose redacted copy of this letter cc
